       CASE 0:17-cv-03058-SRN-HB Document 162 Filed 06/19/20 Page 1 of 2

Brock Fredin
Hudson, WI 54016 ● Phone: (612) 424-5512 ●
E-Mail: brockfredinlegal@icloud.com

                                                                              Date: June 19, 2020
BY ECF
Susan Nelson
United States District Court
316 Robert St N
Saint Paul, MN 55101

        Re:      Fredin v. Middlecamp, Case No. 17-CV-3058-SRN-HB
                 Fredin v. Miller et al., Case No. 18-CV-466-SRN-HB

Dear Ms. Nelson:

The June 16, 2020 sanctions decision is obscene, absurd, and appalling.1 The court must
reconsider its June 16, 2020 decision to avoid staining its own judicial record forever. This is
particularly so where it provides a fee award against a pro se where Defendants have prevented
him from working for several years during great depression era unemployment levels.

The sanctions decision is judicial activism at its highest instantiation. The case law is extremely
clear that deference must be given: White v. Lever, 5:09-cv-81-RLV-DCK, 2009 WL 4062878, at
*1-2 (W.D.N.C. Nov. 20, 2009); Wan v. Pulte Mortg., No. 2:13-cv-1362, 2013 WL 6692744, at
*2 (D. Nev. Dec. 17, 2013) (declining to impose money damages under Rule 37(a)(5)(A) because
plaintiff was pro se.); Jayne v. Bosenko, No. 2:08-cv-02767-MSB, 2014 WL 2801201, at *2 (E.D.
Cal. June 19, 2014)

Given the case law, the federal courts have a duty to be extremely deferential to pro se litigants
with regard to fee awards particularly those under Rule 37. This Court ignores all precedent in an
effort to attack me. There is simply no reason for this Court to preside over any matters involving
me. Even though I am a skilled non-attorney pro se litigant, the deference rule applies because I
lack the same resources. In this case, the Court is strangely seeking to remove even more resource
from me in an effort tip the scales and dismiss the cases at summary judgement. This would be
like starting a football game as a third stringer against a team of all stars already down 42-0. If
Richard Posner could see this, he would scream in frustration. The troubling part is that the Court
fails to recognize its own twisted logic. Moreover, I am litigating against ivy-league lawyers and
those who are more resourced, educated, and intelligent than me further lending credence to the
pro se deference case law provided in earlier motions.

Under Rule 37, Plaintiff’s “financial considerations may make an award of expenses unjust” Mgmt.
Registry, Inc. v. A.W. Cos., No. 0:17-cv-5009-JRT-KMM, at *27 (D. Minn. Apr. 20, 2020).
Defendants conduct provided for my homelessness and inability to retain a lawyer throughout
these proceedings. Defendants took my mother’s access to her son while she was dying. Can the
Court even imagine being falsely imprisoned for the absurd accusation of criticizing a government

        1
          Where is the sanction against Defendants for their abusive motion practice and other
illegal acts?
      CASE 0:17-cv-03058-SRN-HB Document 162 Filed 06/19/20 Page 2 of 2

               Fredin v. Middlecamp., Case No. 17-CV-3058-SRN-HB
               Fredin v. Miller et al., Case No. 18-CV-466-SRN-HB
                                                                                          Page 2 of 2
official while your mother is dying and then sanctioned with an outrageous fee award for
describing Defendants misconduct? This is absolutely unbelievable. I owe several thousand
dollars towards her burial costs. This Court outrageously deliberately released a sanctions order
on the first anniversary of her death dated May 18, 2020. On May 25, 2020, George Floyd was
killed by Minneapolis police violence. The Court’s attack on me within seven days of the global
George Floyd protests speaks to this Court’s bizarre behavior.2 It even threatened me with more
sanctions if I sought to prevent the Court from covering up Defendants violence. This Court had
years to evaluate the evidence surrounding Defendants Minneapolis law enforcement abuse
including its violent renditions. This Court did nothing. It allows Defendants to literally put their
knees on my neck. And, then putting me in their political concentration camp to be tortured as a
coverup over alleged legitimate criticism. This Court owes me an apology. Where is the apology
from Defendants for illegally placing me in their political concentration camp? Does the Court
even realize why the entire globe has been outraged based on this pattern e.g., Derek Chauvin or
Lindsey Middlecamp’s Minneapolis law enforcement violence? It clearly does not and never will.
If Defendants were men, they would be in prison. History will show that this Court made a very
serious error. Defendants must be held accountable. Defendant Middlecamp alleges that I am a
“threat” because I seek to legitimately criticize her. Derek Chauvin would have done the same
thing. It’s the age-old law enforcement coverup that this Court now facilitates.

The sanctions decision must be recognized for what it is: an effort to further tip the scales and
engage in a coverup on behalf of Defendants. Each of the Court’s clerks must take a stand and
ensure that this mistreatment of me is documented and preserved. It is a blatant attempt to
prejudice summary judgement so the Court can dismiss the case based on its own attacks including
inter alia denial of discovery.



                                                              Sincerely,

                                                              s/ Brock Fredin
                                                              Brock Fredin

cc:    Karl Johann Breyer (by ECF)
       Adam C. Ballinger (by ECF)




          2
             Defendant Lindsey Middlecamp engaged in racist acts against black men. See e.g.,
https://1.bp.blogspot.com/-
v7hs1dylKV8/VvINdr5AijI/AAAAAAAA2yo/WriynH0kr3EkmL7zDo_lXgrMqBPNoH0BA/s1600/Lindsey.jpg;
http://stgeorgewest.blogspot.com/2016/03/racism-misogyny-misandry-and-lindsey.html;
https://avoiceformen.com/featured/racism-misogyny-misandry-and-lindsey-middlecamp/
